951 F.2d 359
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jeffrey Gene CUTLIP, Petitioner-Appellant,v.Charles RYAN, Warden, A.S.P.C. Winslow, Respondent-Appellee.
No. 91-15128.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 12, 1991.*Decided Dec. 19, 1991.

Before WALLACE, Chief Judge, and SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Jeffrey Gene Cutlip, an Arizona state prisoner, appeals pro se the district court's order dismissing his habeas corpus petition for failure to exhaust state remedies.   Cutlip claimed in his habeas petition that the trial court violated his sixth amendment right to a speedy trial by failing to grant him a trial within 60 days after the Arizona Court of Appeals vacated his guilty plea and remanded for further proceedings.


3
We dismiss this appeal as moot.   Cutlip filed his federal habeas petition on November 27, 1990, and the district court dismissed it on December 5, 1990.   On January 24, 1991, on direct appeal, the Arizona Supreme Court remanded the case to the Arizona Court of Appeals for reconsideration.   On February 7, 1991, the Arizona Court of Appeals reconsidered its earlier decision and affirmed Cutlip's conviction.   Accordingly, this action is moot because this court cannot grant the relief Cutlip sought in his habeas petition.   See Murphy v. Hunt, 455 U.S. 478, 481 (1982) (a claim is moot when the issues presented are no longer "live" or the parties lack a legally cognizable interest in the outcome);   Picrin-Peron v. Rison, 930 F.2d 773, 775 (9th Cir.1991) (a claim is moot when the court no longer has power to grant the requested relief).   We therefore dismiss this appeal.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3